 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          GREGORY TIFT,                                 CASE NO. C18-1468JLR

11                               Plaintiff,               ORDER TO SHOW CAUSE
                   v.
12
            HILARY BRAMWELL MOHR,
13
                                 Defendant.
14

15          Liberally construed, before the court is pro se Plaintiff Gregory Tift’s attempt to

16   appeal an interlocutory order issued by the United States Bankruptcy Court for the

17   Western District of Washington (the “Bankruptcy Court”). (See Transmittal of

18   Documents (Dkt. # 1).) On September 21, 2018, the Bankruptcy Court issued an order

19   granting the United States Trustee’s motion to compel Mr. Tift to produce documents and

20   appear for an examination. (See id. at 17-18.) On October 10, 2018, the Bankruptcy

21   Court filed a transmittal of documents on this court’s docket, indicating that Gregory Tift

22   intended to appeal the Bankruptcy Court’s September 21, 2018 order to this court. (See


     ORDER - 1
 1   generally id.) On November 6, 2018, the Bankruptcy Court filed on this court’s docket a

 2   Notice of Appeal Status/Notice of Deficiency (the “Deficiency Notice”), which indicates

 3   that Mr. Tift failed to meet numerous requirements for his appeal. (See Deficiency

 4   Notice (Dkt. # 3).) The court takes judicial notice that the underlying case in the

 5   Bankruptcy Court was subsequently dismissed on December 10, 2018. See In re

 6   Valentina Cherepanova Better Learning Inc., No. 18-11518 (Bankr. W.D. Wash. Dec.

 7   10, 2018), Dkt. # 139 (order dismissing case).

 8          The district courts of the United States have jurisdiction to hear interlocutory

 9   appeals from bankruptcy courts with leave of court. 28 U.S.C. § 158(a)(3). “To appeal

10   from an interlocutory order or decree of a bankruptcy court under 28 U.S.C. § 158(a)(3),

11   a party must file with the bankruptcy clerk a notice of appeal as prescribed by Rule

12   8003(a).” Fed. R. Bankr. P. 8004(a). The notice of appeal must “be accompanied by a

13   motion for leave to appeal,” which must include “(A) the facts necessary to understand

14   the question presented; (B) the question itself; (C) the relief sought; (D) the reasons why

15   leave to appeal should be granted; and (E) a copy of the interlocutory order or decree and

16   any related opinion or memorandum.” Fed. R. Bankr. P. 8004(b)(1). A bankruptcy

17   appellant’s failure to take the required steps for an appeal “does not affect the validity of

18   the appeal, but is grounds only for the district court or BAP to act as it considers

19   appropriate, including dismissing the appeal.” Fed. R. Bankr. P. 8003(a)(2).

20          According to the Deficiency Notice, Mr. Tift failed to meet numerous

21   requirements for his appeal, including requirements to pay the filing fee and file a

22   designation of record, a statement of issues, and a requested transcript. (See Deficiency


     ORDER - 2
 1   Notice.) Additionally, this court notes a number of other deficiencies with Mr. Tift’s

 2   attempted interlocutory appeal, including an “Appellee Statement of Election to Proceed

 3   in District Court” that appears to be signed by Mr. Tift, not the appellee (Transmittal of

 4   Documents at 23), and a wholly insubstantial record that does not include a motion for

 5   leave to appeal that meets the requirements of Federal Rule of Bankruptcy Procedure

 6   8003(a)(2). The record before the court contains only a roughly one-page “notice of

 7   interlocutory appeal” (Transmittal of Documents at 20-21), which does not include “(A)

 8   the facts necessary to understand the question presented; (B) the question itself; (C) the

 9   relief sought; [or] (D) the reasons why leave to appeal should be granted,” see Fed. R.

10   Bankr. P. 8004(b)(1).

11          Accordingly, the court hereby ORDERS Mr. Tift, within 14 days of the date of

12   this order, to show cause: (1) why his appeal should not be dismissed for failure to cure

13   the deficiencies in the Deficiency Notice, (2) why his appeal should not be dismissed for

14   failure to file a motion for leave to appeal that meets the requirements of Federal Rule of

15   Bankruptcy Procedure 8004(b)(1), and (3) why his appeal should not be dismissed as

16   moot now that the underlying bankruptcy case is closed. If Mr. Tift fails to timely and

17   adequately respond to the court’s show cause order within 14 days, the court will dismiss

18   Mr. Tift’s appeal and close this case.

19          Dated this 18th day of August, 2019.

20

21                                                    A
                                                      JAMES L. ROBART
22
                                                      United States District Judge


     ORDER - 3
